DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2016/132074 to Kim et al. (“Kim” 


hereinafter).  Referring claim 1, Kim discloses an electronic device (100), comprising: a foldable housing (101) including a hinge structure (102), a first housing structure (101a) connected to the hinge structure, and a second housing structure (101b) connected to the hinge structure and foldable about the hinge structure onto the first housing structure; a first display (251a/251b) including a region (251ab) bendable into a state in which the first housing structure and the second housing structure are folded onto each other; a second display (251c) disposed on the first housing structure (101a) and/or the second housing structure, and is oriented facing the first display (Figs. 2A-2D); at least one sensor (not shown) disposed in the foldable housing, the at least one sensor configured to detect a change in an angle between the first housing structure and the second housing structure [0157]; a processor (180) disposed in the first housing structure or the second housing structure and operatively coupled to the first display, the second display, and the at least one sensor; and a memory (170) that is operatively coupled to the processor, storing instructions, at least one application, context information relevant to the application, wherein the instructions are inherently executable by the processor to cause the electronic device to: detect the change in the angle using the at least one sensor while 

displaying a first execution screen of the application on an activated display from among the first and second displays ([0211] and Figs. 6 and 7); determine whether to pre-generate a second execution screen of the application for display on a presently deactivated display from among the first and second displays, in response to detecting the change in the angle based at least in part on the context information [0271]; based on determining to pre-generate the second execution screen, pregenerating the second execution screen before the change in the angle is greater than or equal to a predetermined threshold value ; and active (sic) the deactivated display and display the second execution screen on the activated display based on detecting that the change in the angle is greater than the predetermined threshold value [0203-0215].
	Referring to claim 2, Kim discloses the device as claimed, wherein the instructions are implicitly further executable by the processor (180) to cause the electronic device to when determining not to pre-generate the second execution screen based on the context information, generate the second execution screen in response to detecting that the change in the angle is greater than or equal to the predetermined threshold value, and display the generated second execution screen on the first display [0203-0215].

Referring to claim 3, Kim discloses the device as claimed, wherein the instructions are further executable by the processor (180) to cause the electronic device to: complete the generation of the second execution screen when the change in the angle is greater than or equal to the predetermined threshold value [0203-0215].
Referring to claim 4, Kim discloses the device as claimed, wherein: the context information implicitly includes a file size of data to be processed for execution of the application; and wherein the instructions are further executable by the processor (180) to cause the electronic device to: determine whether to generate the second execution screen based on the file size of the data [0067].
Referring to claim 5, Kim discloses the device as claimed, wherein the context information implicitly includes content to be included in the second execution screen; and wherein the instructions are further executable by the processor (180) to cause the electronic device to: determine whether to generate the second execution screen based on the content [0203-0215].
Referring to claim 6, Kim discloses the device as claimed, wherein: the memory (170) is configured to store a task for execution of the application; the 


context information includes a file size indicating a portion of the memory occupied by the stored task; and wherein the instructions are further executable by the processor (180) to cause the electronic device to: determine whether to generate the second execution screen based on the file size indicating the portion of the memory occupied by the stored task [0203-0215].
Referring to claim 7, Kim discloses the device as claimed, wherein: the context information includes a time required to complete generation of the second execution screen; and wherein the instructions are further executable by the processor (180) to cause the electronic device to: determine whether or not to generate the second execution screen based on the time [0209].
Referring to claim 8, Kim discloses the device as claimed, wherein the first execution screen includes at least some of content included in the second execution screen (Fig. 8).
Referring to claim 9, Kim discloses an electronic device (100), comprising: a foldable housing (101) including a hinge structure (102), a first housing structure (101a) connected to the hinge structure (102), and a second housing (101b) structure connected to the hinge structure and foldable about the hinge structure 


onto the first housing structure; a display (251) including a region (251b) bendable into a state in which the first housing structure and the second housing structure are folded onto each other; at least one sensor (not shown) disposed in the foldable housing and configured to detect a change in an angle between the first housing structure and the second housing structure [0157]; a processor (180) disposed in the first housing structure (101a) or the second housing structure and operatively coupled to the display and the at least one sensor; and a memory (170) that is operatively coupled to the processor, storing instructions, at least one application, and context information relevant to the application, and wherein the instructions are executable by the processor to cause the electronic device to: detect the change in the angle using the at least one sensor while displaying a first execution screen of the application on the display (Figs. 6 and 7); in response to detecting the change in the angle, determine whether to pregenerate a second execution screen of the application for display on a partial region of the display based on the context information [0271]; based on determining to pre-generate the second execution screen, pregenerating the second execution screen before the change in the angle is greater than or equal to a predetermined threshold value; and display the second execution screen on the partial region in response 

to detecting that the change in the angle is greater than or equal to the predetermined threshold value (Figs. 8A-8B and [0203-0215].
Referring to claim 10, Kim discloses the device as claimed, wherein the instructions are executable by the processor (180) to cause the electronic device to: display screens only in the partial region of the display (Fig. 7). 
Referring to claim 11, Kim discloses the device as claimed, wherein: the context information implicitly includes a file size of data to be processed for execution of the application; and wherein the instructions are further executable by the processor to cause the electronic device to: determine whether to generate the second execution screen based on the file size of the data [0067].
Referring to claim 12, Kim discloses the device as claimed, wherein: the context information implicitly includes content to be included in the second execution screen; and wherein the instructions are further executable by the processor (180) to cause the electronic device to: determine whether to generate the second execution screen based on the content [0203-0215].
Referring to claim 13, Kim discloses the device as claimed, wherein: the memory (170) is configured to store a task for execution of the application; the 


context information includes a file size indicating a portion of the memory occupied by the stored task; and wherein the instructions are further executable by the processor to cause the electronic device to: determine whether to generate the second execution screen based on the file size indicating the portion of the memory occupied by the stored task (Figs. 8A-8B).
Referring to claim 14, Kim discloses the device as claimed, wherein the first execution screen includes at least some of content included in the second execution screen (Fig. 8B).
Referring to claims 15-19, the method claims are necessitated by the device structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
 an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
February 19, 2021